Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the remarks filed on June 17, 2021.
Claims 1-16 and 24-39 are currently pending.
Claims 17-23 and 40-46 were previously cancelled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 13 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamadi et al., U.S. Patent Application Publication 2010/0293127 (Hamadi); in view of Ezick et al., U.S. Patent 9,684,865 (Ezick); and in further view of Polyudov, U.S. Patent 7,406,592 (Polyudov).

With respect to independent claim 13 Hamadi teaches Hamadi teaches Hamadi teaches:
A method for sharing clauses across an ensemble of a plurality of solvers (Hamadi teaches constraint sharing in parallel problem solvers; see abstract.  Hamadi also notes that constraints may be called clauses; see [0029].), the method comprising performing the steps of:
receiving from a first solver a first message comprising: (i) a first clause designated sharable by the first solver (Hamadi teaches sharing constraints (clauses) among a plurality of solvers; see figure 1, abstract, and [0029]-[0030].), (ii) a score designated to the first clause by the first solver (Hamadi teaches a quality metric for each constraint (clause); see [0037].); 
analyzing at least one of: (i) a characteristic of the first clause (Hamadi teaches calculating a maximum constraint size prior to transfer; see figure 4 and [0041].  The size is considered a characteristic.), and (ii) the designated score, to determine if the first clause is to be shared (Hamadi teaches the quality metric is compared to a threshold and, if above the threshold, the constraint may be shared; see [0037].).

Hamadi does not explicitly teach:
a master sharing module distinct from each of the plurality of solvers
receiving at the master sharing module
analyzing at the master sharing module
(iii) a first identifier that is: (A) generated by and is unique to the first solver, and (B) is globally unique across the ensemble, and that (C) associates the first clause with the first solver; 

However, Ezick teaches:
a master sharing module distinct from each of the plurality of solvers
receiving at the master sharing module
analyzing at the master sharing module (Ezick teaches a system for enabling configuration of an ensemble of several solvers that may be controlled by a master process; see abstract, figure 1, 2:1-12, and 7:18-45.  The master process described by Ezick is equivalent to the claimed master sharing module.  Ezick teaches the master process is capable of receiving information from solvers, transmitting information to solvers, and process (analyze) information; see Ezick 7:33-62 and 12:12-38.)
Hamadi and Ezick are analogous art directed towards SAT solvers.  Hamadi teaches constraint (clause) sharing among a plurality of solvers and Ezick teaches a method for controlling a plurality of solvers through a master process.  
It would have been obvious for one of ordinary skill in the art of SAT solvers to incorporate Ezick’s master process into Hamadi’s disclosed system at the time of filing.  It would have been obvious because one of ordinary skill would be motivated to implement a system that can configure a number of solvers in an ensemble according to a constraint problem to be solved; see Ezick 2:39-46.

Hamadi and Ezick do not teach:
(iii) a first identifier that is: (A) generated by and is unique to the first solver, and (B) is globally unique across the ensemble, and that (C) associates the first clause with the first solver; 

However, Polyudov teaches these limitations:
(ii) a first identifier that is: (A) generated by and is unique to the first solver, and (B) is globally unique across the ensemble (Polyudov teaches a method for evaluating Boolean expressions including evaluating a Globally Unique Identifier (GUID); see abstract and 1:59-2:39.  Polyudov teaches that the GUID uniquely identifies a service among a plurality of services; see 1:59-2:39.  In order to be unique among all services the GUID must be unique to each individual service (solver).), and that (C) associates the first clause with the first solver (Polyudov teaches Boolean variables (clause) may comprise a GUID associated with a program module (solver); see Figure 3 and 7:37-54.); 
Hamadi, Ezick, Davis, and Polyudov are analogous art directed towards Boolean solvers.  Hamadi teaches constraint (clause) sharing among a plurality of solvers, Ezick teaches a method for controlling a plurality of solvers through a master process, Davis teaches sharing learned clauses amongst inference engines (solvers), and Polyudov teaches methods for solving Boolean expressions that implements GUID variables.  
It would have been obvious for one of ordinary skill in the art of Boolean solvers to incorporate Polyudov’s teaching of GUID into Hamadi’s disclosed system at the time of filing.  It would have been obvious because one of ordinary skill would be motivated to determine whether a service associated with a particular GUID is available or not; see Polyudov 1:59-2:3.


With respect to independent claim 36, Hamadi teaches:
A system for sharing clauses across an ensemble of a plurality of solvers, the system comprising:
a first processor (Hamadi teaches one or more a processors; see figure 7 and [0068].); and
a first memory in electrical communication with the first processor, the first memory comprising instructions which, when executed by a processing unit comprising at least one of the first processor and a second processor (Hamadi teaches one or more a processors; see figure 7 and [0068].), and in electronic communication with a memory module comprising at least one of the first memory and a second memory (Hamadi teaches a memory; see figure 7 and [0069].  Hamadi also teaches a plurality of storage elements; see figure 1 and [0025].), program the processing unit as to:
receive from a first solver a first message comprising: (i) a first clause designated sharable by the first solver (Hamadi teaches sharing constraints (clauses) among a plurality of solvers; see figure 1, abstract, and [0029]-[0030].), (ii) a score designated to the first clause by (Hamadi teaches a quality metric for each constraint (clause); see [0037].); and (iii) a first identifier associating the first clause with the first solver (Hamadi teaches each problem solver can send learnt constraints to every other problem solver in the system through a communication medium; see [0032]-[0033].  Hamadi teaches the control algorithm for each processing element has an output (identifier) provided to every other problem solver in the system; see [0033].);
analyze at least one of: (i) a characteristic of the first clause (Hamadi teaches calculating a maximum constraint size prior to transfer; see figure 4 and [0041].  The size is considered a characteristic.), and (ii) the designated score, to determine if the first clause is to be shared (Hamadi teaches the quality metric is compared to a threshold and, if above the threshold, the constraint may be shared; see [0037].).

Hamadi does not explicitly teach:
(iii) a first identifier that is: (A) generated by and is unique to the first solver, and (B) is globally unique across the ensemble, and that (C) associates the first clause with the first solver; 
a master sharing module distinct from each of the plurality of solvers

However, Ezick teaches:
a master sharing module distinct from each of the plurality of solvers (Ezick teaches a system for enabling configuration of an ensemble of several solvers that may be controlled by a master process; see abstract, figure 1, 2:1-12, and 7:18-45.  The master process described by Ezick is equivalent to the claimed master sharing module.  Ezick teaches the master process is capable of receiving information from solvers, transmitting information to solvers, and process (analyze) information; see Ezick 7:33-62 and 12:12-38.)
Hamadi and Ezick are analogous art directed towards SAT solvers.  Hamadi teaches constraint (clause) sharing among a plurality of solvers and Ezick teaches a method for controlling a plurality of solvers through a master process.  
It would have been obvious for one of ordinary skill in the art of SAT solvers to incorporate Ezick’s master process into Hamadi’s disclosed system at the time of filing.  It would have been obvious because one of ordinary skill would be motivated to implement a system 

Hamadi and Ezick do not teach:
(iii) a first identifier that is: (A) generated by and is unique to the first solver, and (B) is globally unique across the ensemble, and that (C) associates the first clause with the first solver; 

However, Polyudov teaches these limitations:
(iii) a first identifier that is: (A) generated by and is unique to the first solver, and (B) is globally unique across the ensemble (Polyudov teaches a method for evaluating Boolean expressions including evaluating a Globally Unique Identifier (GUID); see abstract and 1:59-2:39.  Polyudov teaches that the GUID uniquely identifies a service among a plurality of services; see 1:59-2:39.  In order to be unique among all services the GUID must be unique to each individual service (solver).), and that (C) associates the first clause with the first solver (Polyudov teaches Boolean variables (clause) may comprise a GUID associated with a program module (solver); see Figure 3 and 7:37-54.); 
Hamadi, Ezick, and Polyudov are analogous art directed towards Boolean solvers.  Hamadi teaches constraint (clause) sharing among a plurality of solvers, Ezick teaches a method for controlling a plurality of solvers through a master process, Davis teaches sharing learned clauses amongst inference engines (solvers), and Polyudov teaches methods for solving Boolean expressions that implements GUID variables.  
It would have been obvious for one of ordinary skill in the art of Boolean solvers to incorporate Polyudov’s teaching of GUID into Hamadi’s disclosed system at the time of filing.  It would have been obvious because one of ordinary skill would be motivated to determine whether a service associated with a particular GUID is available or not; see Polyudov 1:59-2:3.


Claims 1-3, 6, 11, 12, 14-16, 24-26, 29, 34, 35, and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamadi et al., U.S. Patent Application Publication 2010/0293127 (Hamadi); in view of Ezick et al., U.S. Patent 9,684,865 (Ezick); in view of Davis et .

With respect to independent claim 1 Hamadi teaches:
A method for sharing clauses across an ensemble of a plurality of solvers (Hamadi teaches constraint sharing in parallel problem solvers; see abstract.  Hamadi also notes that constraints may be called clauses; see [0029].), the method comprising performing by a master sharing module distinct from each of the plurality of solvers the steps of:
receiving from a first solver a first message (Hamadi teaches sharing constraints (clauses) among a plurality of solvers; see figure 1, abstract, and [0029]-[0030].) comprising: 
transmitting the first clause and the corresponding first identifier to the second solver (Hamadi teaches a plurality of solvers and sharing constraints between solvers using a communication medium; see figure 1 and [0030].); and
updating a database indicating that the first clause corresponding to the first identifier was transmitted to the second solver (Hamadi teaches a feedback parameter that is used by the control and reads data relating to the shared constraints from the storage element from the first solver; see figure 1 and [0035].).

Hamadi does not explicitly teach:
(ii) a first identifier that is: (A) generated by and is unique to the first solver, and (B) is globally unique across the ensemble, and that (C) associates the first clause with the first solver; 
a master sharing module distinct from each of the plurality of solvers
receiving at the master sharing module
determining by the master sharing module that a second solver: (i) has not learned the first clause, and that (ii) the first clause corresponding to the first identifier was not transmitted to the second solver;
transmitting by the master sharing module
updating by the master sharing module


a master sharing module distinct from each of the plurality of solvers (Ezick teaches a system for enabling configuration of an ensemble of several solvers that may be controlled by a master process; see abstract, figure 1, 2:1-12, and 7:18-45.  The master process described by Ezick is equivalent to the claimed master sharing module.)
receiving at the master sharing module (Ezick teaches the master process is capable of receiving information from solvers and transmitting information to solvers; see Ezick 7:33-62 and 12:12-38.)
determining by the master sharing module (Ezick teaches the master process is capable of processing (determining) information; see Ezick 7:33-62 and 12:12-38.)
transmitting by the master sharing module (Ezick teaches the master process is capable of receiving information from solvers and transmitting information to solvers; see Ezick 7:33-62 and 12:12-38.)
updating by the master sharing module (Ezick teaches the master console process may use machine learning methods to decide on modifications (updating) to solvers in the ensembles; see 12:12-38.)
Hamadi and Ezick are analogous art directed towards SAT solvers.  Hamadi teaches constraint (clause) sharing among a plurality of solvers and Ezick teaches a method for controlling a plurality of solvers through a master process.  
It would have been obvious for one of ordinary skill in the art of SAT solvers to incorporate Ezick’s master process into Hamadi’s disclosed system at the time of filing.  It would have been obvious because one of ordinary skill would be motivated to implement a system that can configure a number of solvers in an ensemble according to a constraint problem to be solved; see Ezick 2:39-46.

Hamadi and Ezick do not teach:
(ii) a first identifier that is: (A) generated by and is unique to the first solver, and (B) is globally unique across the ensemble, and that (C) associates the first clause with the first solver; 


However Davis teaches:
determining that a second solver: (i) has not learned the first clause (Davis teaches checking inference engines (solvers) to determine whether a literal (clause) can be found; see figure 7, [0020]-[0021], [0059], and [0062].), and that (ii) the first clause corresponding to the first identifier was not transmitted to the second solver (Davis performs a check to determine whether space is available for a learned clause and whether the literal (clause) can be transmitted; see figure 7 and [0064].);
Hamadi, Ezick, and Davis are analogous art directed towards SAT solvers.  Hamadi teaches constraint (clause) sharing among a plurality of solvers, Ezick teaches a method for controlling a plurality of solvers through a master process, and Davis teaches sharing learned clauses amongst inference engines (solvers).  
It would have been obvious for one of ordinary skill in the art of SAT solvers to incorporate Davis’ monitoring of solvers, and tracking, to determine which clauses they have learned and been transferred into Hamadi’s disclosed system at the time of filing.  It would have been obvious because one of ordinary skill would be motivated to dynamically add learned clauses; see [0004].

Hamadi, Ezick, and Davis do not explicitly disclose: 
(ii) a first identifier that is: (A) generated by and is unique to the first solver, and (B) is globally unique across the ensemble, and that (C) associates the first clause with the first solver; 

However, Polyudov teaches these limitations:
(ii) a first identifier that is: (A) generated by and is unique to the first solver, and (B) is globally unique across the ensemble (Polyudov teaches a method for evaluating Boolean expressions including evaluating a Globally Unique Identifier (GUID); see abstract and 1:59-2:39.  Polyudov teaches that the GUID uniquely identifies a service among a plurality of services; see 1:59-2:39.  In order to be unique among all services the GUID must be unique to each individual service (solver).), and that (C) associates the first clause with the first solver (Polyudov teaches Boolean variables (clause) may comprise a GUID associated with a program module (solver); see Figure 3 and 7:37-54.); 
Hamadi, Ezick, Davis, and Polyudov are analogous art directed towards Boolean solvers.  Hamadi teaches constraint (clause) sharing among a plurality of solvers, Ezick teaches a method for controlling a plurality of solvers through a master process, Davis teaches sharing learned clauses amongst inference engines (solvers), and Polyudov teaches methods for solving Boolean expressions that implements GUID variables.  
It would have been obvious for one of ordinary skill in the art of Boolean solvers to incorporate Polyudov’s teaching of GUID into Hamadi’s disclosed system at the time of filing.  It would have been obvious because one of ordinary skill would be motivated to determine whether a service associated with a particular GUID is available or not; see Polyudov 1:59-2:3.


With respect to independent claim 24 Hamadi teaches:
A system for sharing clauses across an ensemble of a plurality of solvers, the system comprising:
a first processor (Hamadi teaches one or more a processors; see figure 7 and [0068].); and
a first memory in electrical communication with the first processor, the first memory comprising instructions which, when executed by a processing unit comprising at least one of the first processor and a second processor (Hamadi teaches one or more a processors; see figure 7 and [0068].), and in electronic communication with a memory module comprising at least one of the first memory and a second memory (Hamadi teaches a memory; see figure 7 and [0069].  Hamadi also teaches a plurality of storage elements; see figure 1 and [0025].), program the processing unit as to:
receive from a first solver a first message (Hamadi teaches sharing constraints (clauses) among a plurality of solvers; see figure 1, abstract, and [0029]-[0030].) comprising: 
(Hamadi teaches a plurality of solvers and sharing constraints between solvers using a communication medium; see figure 1 and [0030].); and 
update a database indicating that the first clause corresponding to the first identifier was transmitted to the second solver (Hamadi teaches a feedback parameter that is used by the control and reads data relating to the shared constraints from the storage element from the first solver; see figure 1 and [0035].).

Hamadi does not explicitly disclose:
a master sharing module distinct from each of the plurality of solvers 
(ii) a first identifier that is: (A) generated by and is unique to the first solver, and (B) is globally unique across the ensemble, and that (C) associates the first clause with the first solver;
determining that a second solver: (i) has not learned the first clause, and that (ii) the first clause corresponding to the first identifier was not transmitted to the second solver;

However, Ezick teaches:
a master sharing module distinct from each of the plurality of solvers (Ezick teaches a system for enabling configuration of an ensemble of several solvers that may be controlled by a master process; see abstract, figure 1, 2:1-12, and 7:18-45.  The master process described by Ezick is equivalent to the claimed master sharing module.  Ezick teaches the master process is capable of receiving information from solvers, transmitting information to solvers, and process (analyze) information; see Ezick 7:33-62 and 12:12-38.)
Hamadi and Ezick are analogous art directed towards SAT solvers.  Hamadi teaches constraint (clause) sharing among a plurality of solvers and Ezick teaches a method for controlling a plurality of solvers through a master process.  
It would have been obvious for one of ordinary skill in the art of SAT solvers to incorporate Ezick’s master process into Hamadi’s disclosed system at the time of filing.  It would have been obvious because one of ordinary skill would be motivated to implement a system 

Hamadi and Ezick do not teach:
(ii) a first identifier that is: (A) generated by and is unique to the first solver, and (B) is globally unique across the ensemble, and that (C) associates the first clause with the first solver;
determining that a second solver: (i) has not learned the first clause, and that (ii) the first clause corresponding to the first identifier was not transmitted to the second solver;

However Davis teaches:
different clauses associated with one inference engine (solver); see [0046].)
determining that a second solver: (i) has not learned the first clause (Davis teaches checking inference engines (solvers) to determine whether a literal (clause) can be found; see figure 7, [0020]-[0021], [0059], and [0062].), and that (ii) the first clause corresponding to the first identifier was not transmitted to the second solver (Davis performs a check to determine whether space is available for a learned clause and whether the literal (clause) can be transmitted; see figure 7 and [0064].);
Hamadi, Ezick, and Davis are analogous art directed towards SAT solvers.  Hamadi teaches constraint (clause) sharing among a plurality of solvers, Ezick teaches a method for controlling a plurality of solvers through a master process, and Davis teaches sharing learned clauses amongst inference engines (solvers).  
It would have been obvious for one of ordinary skill in the art of SAT solvers to incorporate Davis’ monitoring of solvers, and tracking, to determine which clauses they have learned and been transferred into Hamadi’s disclosed system at the time of filing.  It would have been obvious because one of ordinary skill would be motivated to dynamically add learned clauses; see [0004].

Hamadi, Ezick, and Davis do not explicitly disclose: 


However, Polyudov teaches these limitations:
(ii) a first identifier that is: (A) generated by and is unique to the first solver, and (B) is globally unique across the ensemble (Polyudov teaches a method for evaluating Boolean expressions including evaluating a Globally Unique Identifier (GUID); see abstract and 1:59-2:39.  Polyudov teaches that the GUID uniquely identifies a service among a plurality of services; see 1:59-2:39.  In order to be unique among all services the GUID must be unique to each individual service (solver).), and that (C) associates the first clause with the first solver (Polyudov teaches Boolean variables (clause) may comprise a GUID associated with a program module (solver); see Figure 3 and 7:37-54.); 
Hamadi, Ezick, Davis, and Polyudov are analogous art directed towards Boolean solvers.  Hamadi teaches constraint (clause) sharing among a plurality of solvers, Ezick teaches a method for controlling a plurality of solvers through a master process, Davis teaches sharing learned clauses amongst inference engines (solvers), and Polyudov teaches methods for solving Boolean expressions that implements GUID variables.  
It would have been obvious for one of ordinary skill in the art of Boolean solvers to incorporate Polyudov’s teaching of GUID into Hamadi’s disclosed system at the time of filing.  It would have been obvious because one of ordinary skill would be motivated to determine whether a service associated with a particular GUID is available or not; see Polyudov 1:59-2:3.


With respect to claims 2 and 25, the rejections of claims 1 and 24 are incorporated and further Hamadi teaches:
transmitting the first clause and the corresponding first identifier to the third solver (Hamadi teaches a plurality of solvers and sharing constraints between solvers using a communication medium; see figure 1 and [0030].); and 
(Hamadi teaches a feedback parameter that is used by the control and reads data relating to the shared constraints from the storage element from the first solver; see figure 1 and [0035].).

Davis teaches:
determining that a third solver: (i) has not learned the first clause (Davis teaches checking inference engines (solvers) to determine whether a literal (clause) can be found; see figure 7, [0059], and [0062].  Davis’ system may be implemented on a plurality of solvers; see [0020]-[0021].), and that (ii) the first clause corresponding to the first identifier was not transmitted to the third solver (Davis performs a check to determine whether space is available for a learned clause and whether the literal (clause) can be transmitted; see figure 7 and [0064].);
See the rejection of claim 1 for the motivation to combine references.

With respect to claims 3 and 26, the rejections of claims 1 and 24 are incorporated and further Davis teaches:
determining that the first clause corresponding to the first identifier was invalidated (Davis teaches clauses may be deleted by invalidation; see [0059]); and 
transmitting a message to the second solver, informing the second solver that the first clause corresponding to the first identifier is invalidated (Davis teaches an inference engine may be sent instructions to delete a clause and that a learned clause has been invalidated to prevent future implications from being generated by the learned clause; see [0072]-[0073].  Davis also teaches a garbage collection function that may send a signal to an inference engine to delete a clause; see [0072].). 
See the rejection of claim 1 for the motivation to combine references.

With respect to claims 6 and 29, the rejections of claims 1 and 24 are incorporated and further Hamadi teaches:
(Hamadi teaches sharing constraints (clauses) among a plurality of solvers; see figure 1, abstract, and [0029]-[0030].  Hamadi teaches a plurality of solvers, each of which can perform the same sharing functions.), and (ii) a third identifier corresponding to the particular clause and associating the particular clause with the third solver (Hamadi teaches each problem solver can send learnt constraints to every other problem solver in the system through a communication medium; see [0032]-[0033].  Hamadi teaches the control algorithm for each processing element has an output (identifier) provided to every other problem solver in the system; see [0033].).

With respect to claims 11 and 34, the rejections of claims 1 and 24 are incorporated and further Davis teaches:
determining that the second solver has not learned the first clause comprises using a hash-based comparison of the first clause and each clause learned by the second solver (Davis teaches a literal occurrence lookup to locate clauses associated with variables that can generate implications and that the implications may be found in the plurality of solvers; see [0037]-[0038].  Davis also teaches using a content addressable memory (CAM) to perform the comparisons and that the CAM is equivalent to a hash table; see [0039].  The CAM is considered a hash-based comparison.).
See the rejection of claim 1 for the motivation to combine references.

With respect to claims 12 and 35, the rejections of claims 1 and 12 are incorporated and further Hamadi teaches:
the sharing module is separate from each one of the plurality of solvers (Hamadi teaches processing elements that include a control (sharing module) and solvers; see figures 1 and 2 as well as [0023].  The control elements are separate from the solvers.).



With respect to claims 14 and 37, the rejections of claims 13 and 36 are incorporated and further Hamadi, Ezick, and Polyudov do not teach but Davis teaches:
analyzing the characteristic comprises at least one of:
determining if a number of literals in the first clause is at most equal to a first limit on number of literals (Davis teaches determining whether there is space for learned literals; see figure 7 and [0063].  If there is space the inference engines may accommodate the literal and if there is not space the inference engine does not accommodate the learned clause; see figure 6 and [0063]-[0064].  The space available is considered a limitation.  Davis teaches performing this action on all learned clauses.); and
determining if a number of literals in the first clause is at least equal to a second limit on number of literals (Davis teaches determining whether there is space for learned literals; see figure 7 and [0063].  If there is space the inference engines may accommodate the literal and if there is not space the inference engine does not accommodate the learned clause; see figure 6 and [0063]-[0064].  The space available is considered a limitation.  Davis teaches performing this action on all learned clauses.).
Hamadi, Ezick, Polyudov, and Davis are analogous art directed towards Boolean solvers.  Hamadi teaches constraint (clause) sharing among a plurality of solvers, Ezick teaches a method for controlling a plurality of solvers through a master process, Polyudov teaches methods for solving Boolean expressions that implements GUID variables, and Davis teaches sharing learned clauses amongst inference engines (solvers).  
It would have been obvious for one of ordinary skill in the art of SAT solvers to incorporate Davis’ monitoring of solvers and which clauses they have learned and been transferred into Hamadi’s disclosed system at the time of filing.  It would have been obvious because one of ordinary skill would be motivated to dynamically add learned clauses; see [0004].

With respect to claims 15 and 38, the rejections of claims 13 and 36 are incorporated and further Hamadi teaches:
(Hamadi teaches the quality metric is compared to a threshold and, if above the threshold, the constraint may be shared; see [0037].).

With respect to claims 16 and 39, the rejections of claims 13 and 36 are incorporated and further Hamadi teaches:
transmitting the first clause and the corresponding first identifier to the second solver (Hamadi teaches a plurality of solvers and sharing constraints between solvers using a communication medium; see figure 1 and [0030].); and
updating a database indicating that the first clause corresponding to the first identifier was transmitted to the second solver (Hamadi teaches a feedback parameter that is used by the control and reads data relating to the shared constraints from the storage element from the first solver; see figure 1 and [0035].).

Hamadi and Ezick do not explicitly disclose but Davis teaches:
determining that a second solver: (i) has not learned the first clause (Davis teaches checking inference engines (solvers) to determine whether a literal (clause) can be found; see figure 7, [0020]-[0021], [0059], and [0062].), and that (ii) the first clause corresponding to the first identifier was not transmitted to the second solver (Davis performs a check to determine whether space is available for a learned clause and whether the literal (clause) can be transmitted; see figure 7 and [0064].);
Hamadi, Ezick, Polyudov, and Davis are analogous art directed towards Boolean solvers.  Hamadi teaches constraint (clause) sharing among a plurality of solvers, Ezick teaches a method for controlling a plurality of solvers through a master process, Polyudov teaches methods for solving Boolean expressions that implements GUID variables, and Davis teaches sharing learned clauses amongst inference engines (solvers).  
It would have been obvious for one of ordinary skill in the art of SAT solvers to incorporate Davis’ monitoring of solvers and which clauses they have learned and been transferred into Hamadi’s disclosed system at the time of filing.  It would have been obvious .

Claims 4, 5, 7-10, 27, 28, and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamadi et al., U.S. Patent Application Publication 2010/0293127 (Hamadi); in view of Ezick et al., U.S. Patent 9,684,865 (Ezick); in view of Davis et al, U.S. Patent Application Publication 2010/0057647 (Davis); in further view of Polyudov, U.S. Patent 7,406,592 (Polyudov); and in further view of Brown, U.S. Patent Application Publication 2008/0120490 (Brown).

With respect to claims 4 and 27, the rejections of claims 1 and 24 are incorporated and further Hamadi teaches:
 (ii) has assigned a second identifier corresponding to the particular clause and associating the particular clause with the second solver (Hamadi teaches each problem solver can send learnt constraints to every other problem solver in the system through a communication medium; see [0032]-[0033].  Hamadi teaches the control algorithm for each processing element has an output (identifier) provided to every other problem solver in the system; see [0033].  Hamadi teaches a plurality of solvers, each of which can perform the same sharing functions.);

Davis teaches:
determining, after updating the database, that the second solver: (i) has learned a particular clause (Davis teaches checking inference engines (solvers) to determine whether a literal (clause) can be found; see figure 7, [0020]-[0021], [0059], and [0062].), and
transmitting a second message to the second solver, informing the second solver that the first identifier corresponding to the first clause is invalidated (Davis teaches clauses may be deleted by invalidation and that instructions to delete a clause may be sent to inference engines to delete invalidated clauses; see [0059] and [0072]-[0073].  Davis teaches initiating garbage collection that removes unused or invalidated clauses from inference engines and transmitting the request for garbage collection; see figure 9, [0059], and [0072].).
See the rejection of claim 1 for the motivation to combine references.

Hamadi, Ezick, Polyudov, and Davis do not explicitly disclose:
determining that the particular clause corresponding to the second identifier is same as the first clause corresponding to the first identifier; and

However Brown teaches this limitation:
Brown teaches methods of merging nodes in a constraint satisfaction problem including merging nodes that correspond to the same literals; see [0045] and [0078].  In order to merge nodes that correspond to the same literals a determination that the literals are the same must be made.
Hamadi, Ezick, Davis, Polyudov, and Brown are analogous art directed towards Boolean solvers.  Hamadi teaches constraint (clause) sharing among a plurality of solvers, Ezick teaches a method for controlling a plurality of solvers through a master process, Davis teaches sharing learned clauses amongst inference engines (solvers), Polyudov teaches methods for solving Boolean expressions that implements GUID variables, and Brown teaches methods for merging constraint satisfaction problem solvers.  
It would have been obvious for one of ordinary skill in the art of SAT solvers to incorporate Brown’s methods of merging solvers into Hamadi’s disclosed system at the time of filing.  It would have been obvious because one of ordinary skill would be motivated to facilitate solver processing; see [0008].

With respect to claims 5 and 28, the rejections of claims 1 and 24 are incorporated and further Hamadi teaches:
receiving from the second solver, after updating the database, a second message comprising: (i) a particular clause to be shared (Hamadi teaches sharing constraints (clauses) among a plurality of solvers; see figure 1, abstract, and [0029]-[0030].  Hamadi teaches a plurality of solvers, each of which can perform the same sharing functions.), and (ii) a second identifier corresponding to the particular clause and associating the particular clause with the second solver (Hamadi teaches each problem solver can send learnt constraints to every other problem solver in the system through a communication medium; see [0032]-[0033].  Hamadi teaches the control algorithm for each processing element has an output (identifier) provided to every other problem solver in the system; see [0033].);

Davis teaches:
determining that the particular clause is not be transmitted to the first solver (Davis performs a check to determine whether space is available for a learned clause and whether the literal (clause) can be transmitted; see figure 7 and [0064]).
See the rejection of claim 1 for the motivation to combine references.

Hamadi, Ezick, and Davis do not explicitly disclose, but Brown teaches:
determining that the particular clause corresponding to the second identifier is same as the first clause corresponding to the first identifier (Brown teaches methods of merging nodes in a constraint satisfaction problem including merging nodes that correspond to the same literals; see [0045] and [0078].  In order to merge nodes that correspond to the same literals a determination that the literals are the same must be made.); and
See the rejection of claim 4 for the motivation to combine references.

With respect to claims 7 and 30, the rejections of claims 6 and 29 are incorporated and further Davis teaches:
determining that the particular clause is not be transmitted to the first solver and the second solver (Davis performs a check to determine whether space is available for a learned clause and whether the literal (clause) can be transmitted; see figure 7 and [0064]); and
determining that the first clause corresponding to the first identifier is not to be transmitted to the third solver (Davis performs a check to determine whether space is available for a learned clause and whether the literal (clause) can be transmitted; see figure 7 and [0064]).
See the rejection of claim 1 for the motivation to combine references.

Hamadi, Ezick, and Davis do not explicitly disclose, but Brown teaches:
determining that the particular clause corresponding to the third identifier is same as the first clause corresponding to the first identifier (Brown teaches methods of merging nodes in a constraint satisfaction problem including merging nodes that correspond to the same literals; see [0045] and [0078].  In order to merge nodes that correspond to the same literals a determination that the literals are the same must be made.);
See the rejection of claim 4 for the motivation to combine references.

With respect to claims 8 and 31, the rejections of claims 7 and 30 are incorporated and further Hamadi teaches:
transmitting the particular clause and the corresponding third identifier to the first solver (Hamadi teaches a plurality of solvers and sharing constraints between solvers using a communication medium; see figure 1 and [0030].); and
updating the database indicating that the particular clause corresponding to the third identifier was transmitted to the first solver (Hamadi teaches a feedback parameter that is used by the control and reads data relating to the shared constraints from the storage element from the first solver; see figure 1 and [0035].).

Hamadi and Ezick do not disclose, but Davis teaches:
determining, after transmitting the first clause and the corresponding first identifier to the second solver, that the first clause corresponding to the first identifier was invalidated (Davis teaches clauses may be deleted by invalidation and that instructions to delete a clause may be sent to inference engines to delete invalidated clauses; see [0059] and [0072]-[0073].  Davis teaches initiating garbage collection that removes unused or invalidated clauses from inference engines and transmitting the request for garbage collection; see figure 9, [0059], and [0072].  Davis teaches a plurality of inference engines that operate in the same fashion.); 
See the rejection of claim 1 for the motivation to combine references.

With respect to claims 9 and 32, the rejection of claims 6 and 29 are incorporated and further Hamadi teaches:
testing whether the particular clause is to be transmitted to the first solver and the second solver (Hamadi teaches calculating a maximum constraint size prior to transfer; see figure 4 and [0041].  If the size is above a maximum constraint size the constraint is not transmitted; see [0041].  Hamadi teaches a plurality of solvers, each of which can perform the same sharing functions.); and
testing whether the first clause corresponding to the first identifier is to be transmitted to the third solver (Hamadi teaches calculating a maximum constraint size prior to transfer; see figure 4 and [0041].  If the size is above a maximum constraint size the constraint is not transmitted; see [0041].  Hamadi teaches a plurality of solvers, each of which can perform the same sharing functions.).

Hamadi, Ezick, and Davis do not explicitly disclose, but Brown teaches:
determining that the particular clause corresponding to the third identifier is different from the first clause corresponding to the first identifier (Brown teaches methods of merging nodes in a constraint satisfaction problem including merging nodes that correspond to the same literals; see [0045] and [0078].  In order to merge nodes that correspond to the same literals a determination that the literals are the same must be made.);
See the rejection of claim 4 for the motivation to combine references.

With respect to claims 10 and 33, the rejections of claims 9 and 32 are incorporated and further Hamadi teaches:
transmitting the particular clause and the corresponding third identifier to at least one of the first solver and the second solver (Hamadi teaches a plurality of solvers and sharing constraints between solvers using a communication medium; see figure 1 and [0030].  Hamadi teaches a plurality of solvers, each of which can perform the same sharing functions.); and
transmitting the first clause and the corresponding first identifier to the third solver (Hamadi teaches a plurality of solvers and sharing constraints between solvers using a communication medium; see figure 1 and [0030].  Hamadi teaches a plurality of solvers, each of which can perform the same sharing functions.).


Response to Arguments
Applicant's arguments filed June 17, 2021 have been fully considered but they are not persuasive.
Beginning on page 10 of remarks Applicant argues that Polyudov does not teach the solvers recited in claim 1.  Applicant argues that Polyudov does not teach solvers associated with an operating system.  On page 11 of the remarks filed January 27, 2021 Applicant stated that Polyudov describes services relating to an operating system.  And, as disclosed in the previous rejections and above, the services taught by Polyudov include evaluating (i.e. solving) dependency expressions; see 1:59-2:39.  The claims do not specify the action of the solvers, only that the solvers share clauses and, therefore, the solvers do not have to be interpreted as elements that solve logic problems as argued on page 11.  Applicant’s argument is not persuasive.
Also on page 11, Applicant argues that the GUIDs described by Polyudov are assigned and not generated by the solvers.  The generation of globally unique identifiers is described in [0105] of the instant specification and notes that the uniqueness is achieved by designating (assigning) an MPI rank to each process.  Further, the claimed clause is not detailed and the elements shared by Polyudov can be considered clauses.  Applicant’s argument is not persuasive.
On page 12, Applicant further argues that the MPI rank is only a portion of the identifier, but such details are not present in the claims and, although the claims are interpreted in light of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s argument is not persuasive.

Conclusion
Claims 1-16 and 24-39 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL T PELLETT/Primary Examiner, Art Unit 2121